DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 08/09/2022 has been entered. Claim 1 has been amended. Claim 8 has been cancelled and claims 9-18 are new additions. Claims 1-7 and 9-18 are pending. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1, 3, 5-6, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ohara et al. (US 2001/0050129 A1), in view of Kibayashi et al. (JP 2017-218065 A), in view of Yamazaki (US 2011/0056607 A1 – of record, family member of US 8,448,683), in view of Ueyoko (US 6,079,467 – of record).
Regarding claim 1, Ohara discloses a heavy-duty tire 1. The tire includes the structure of a pair of beads portions 4, a carcass 6, carcass cords 21, carcass ply topping rubber 20A, carcass ply main portion 9A, carcass ply turn-up portion 9B, bead core 5, bead apex 10, bead cover 19, bead cover rubber 16. The structure having an orientation of: the carcass extending on and between one of the beads and another bead. Each bead apex is located radially outward of the bead core, and the bead cover encloses at least a part of the bead core. The carcass cords are a plurality of aligned steel cords and are covered by the topping rubber. The carcass ply is turned up around the core from an inner side to an outer side in an axial direction, the cover is located, between the core and the carcass ply, in a portion at which the carcass ply encloses the core, see [0037] – [0039], FIG. 10. 
Ohara does not explicitly disclose the bead cover includes cords, the carcass cord diameter, or the claimed ratios. 
Kibayashi discloses a tire suitable for improving durability and rolling performance of a tire. This includes providing carcass cords with a diameter range of 0.5 – 1.0 mm – (meets the claimed 0.85 mm – 1.5 mm), whereby the diameter is set based on the load bearing value set for the tire, see [0001], [0012].
Yamazaki discloses a tire suitable for providing a bead structure capable of preventing breakage of carcass cords occurring in the vicinity of the axially inner end of the bead core, see [0001]. The tire structure includes having a bead cover 11 located between a bead core 6 and carcass ply 6a, 6b, in a portion at which the carcass ply encloses the core. The bead cover is composed of one cover ply 11 including a large number of aligned cover cords 11a, and further includes a bead cover topping rubber Tg2 covering the cover cords 11a. Each cover cord is a cord formed from an organic fiber, see [0046]. The bead cover is further configured to have a distance w1 between the bead cover cords set in a range of not less than 0.3 mm – not more than 1.4 mm. This being advantageous for preventing the carcass cords from sinking into the bead core cover layer and contacting the bead core, see [0059].
It is readily seen that for a Yamazaki disclosed distance between cover cord of 0.5 mm and a Kibayashi disclosed carcass cord diameter of 0.9 mm gives; a ratio of a distance between the cover cords to an outer diameter of each carcass cord of 0.55 which meets the claimed range of being not lower than 0.35 and not higher than 0.85.
And Table 1, discloses an example 20 of the inventive concept where Ht2-Ht1 ≈ 0, which meets the claimed hardness of the cover topping rubber and a hardness of the carcass topping rubber is not less than -5 and not greater than 5.
Ueyoko discloses a tire suitable for having an improved bead and lower sidewall structure capable of improving the bead durability, see Col 1 lines 6-10. The tire is configured to have a height of a carcass turned-up portion 6B be set in a range of 15 – 50% (corresponds to 0.15 – 0.50) of a carcass section height H, which meets the claimed not lower than 0.15 and not higher than 0.25.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the carcass cords of Ohara have the diameter range as taught by Kibayashi whose measure along with Yamazaki’s cover cord interval forms values within the claimed range and have a ratio of carcass turn-up portion height to carcass cross section height as taught by Ueyoko to provide the tire with a means for improving the bead and carcass turn-up portions of the tire. Moreover, as to the claimed ranges, it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art' with sufficient specificity”, then the claimed range is anticipated, see MPEP § 2131.03(II).
Regarding claims 3, 5-6, modified Ohara further discloses the hardness of Ht2 of the cover topping rubber is between 70 degrees and 90 degrees, which meets the claimed range of not lower than 62 and not higher than 75; the fineness – (construed as thickness) of each of the organic fiber cords of the bead core wrapping layer in a range of from 940 to 4200 dtex, which anticipates the claimed 700 dtex – 1300 dtex; the organic fiber cords of the bead core wrapping layer are inclined at an angle in a range of from 20 to 70 degrees with respect to the tire circumferential direction, which anticipates the claimed 25 – 75 degrees, see Yamazaki [0047], [0049], [0051]. Moreover, regarding the claimed ranges, it has been held that when the prior art discloses a claimed range with sufficient specificity, the prior art anticipates the claimed range, see MPEP 2131.03.
Regarding claim 9, modified Ohara further discloses an angle of each carcass cord relative to an equator plane of the heavy-duty pneumatic tire is 70° - 90° wrt circumferential direction of the tire – (corresponds to not smaller than 70° and not larger than 90°), and an angle of each cover cord relative to a circumferential direction is 20° - 70° - (corresponds to not smaller than 35° and not larger than 65°), see Yamazaki [0034], [0017]. Moreover, regarding the claimed ranges, it has been held that when the prior art discloses a claimed range with sufficient specificity, the prior art anticipates the claimed range, see MPEP 2131.03.
Claims 2, 4 are rejected under 35 U.S.C. 103 as being unpatentable over Ohara et al. (US 2001/0050129 A1), in view of Kibayashi et al. (JP 2017-218065 A), in view of Yamazaki (US 2011/0056607 A1 – of record, family member of US 8,448,683), in view of Ueyoko (US 6,079,467 – of record), as applied to claim 1 above, and further in view of Nakamura (JP 2004-142478 – of record).
Regarding claims 2, 4, modified Ohara does not explicitly disclose the hardness of the cover topping rubber is lower than the hardness of the carcass topping rubber. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the thickness of the cover ply be not smaller than 0.7 mm and not larger than 1.4 mm, since (1) modified Ohara discloses the carcass cord topping rubber has a hardness of 68 to 90 degrees and the cover cord topping rubber has a hardness of 70 to 90 degrees, (see Yamazaki abstract) and (2) Nakamura discloses a tire suitable suppressing fretting due to contact between a corner of a bead core and a ply; the tire being configured to have each bead core be wrapped by an organic fiber cord layer having a thickness of 0.8 to 1.5 mm and a hardness of 50 to 70, see page 11 – paragraphs 1-2 and page 12 – paragraph 2. Therefore, one of ordinary skill in appreciating Nakamura’s disclosure of having the claimed thickness and hardness rating of the coating rubber of the organic fiber cord; would experimentally derive and consider having a hardness of the cover topping rubber be lower than the hardness of the carcass topping rubber. Notably, doing so offer a reasonable expectation of success in providing the tire with a means for suppressing fretting due to contact between a corner of a bead core and a carcass ply. Moreover, regarding the claimed ranges, it has been held that when the prior art discloses a claimed range with sufficient specificity, the prior art anticipates the claimed range, see MPEP 2131.03.
Claims 7, 10-12, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ohara et al. (US 2001/0050129 A1), in view of Kibayashi et al. (JP 2017-218065 A), in view of Yamazaki (US 2011/0056607 A1 – of record, family member of US 8,448,683), in view of Ueyoko (US 6,079,467 – of record), as applied to claim 1 above, in view of Honbo (JP 2001-206027 A – of record), in view of Yoshikawa et al. (US 2008/0178982 A1).
Regarding claims 7, 10-12, modified Ohara does not explicitly disclose a pair of chafers located axially outward of the beads, wherein a hardness of each chafer is equal to the hardness of the carcass topping rubber or higher than the hardness of the carcass topping rubber. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a pair of chafers located axially outward of the beads, wherein a hardness of each chafer is equal to the hardness of the carcass topping rubber or higher than the hardness of the carcass topping rubber, since (1) modified Ohara discloses the use of a clinch/chafer 20 and hardness for the carcass topping rubber of 68 – 90, (see Yamazaki [0013]); and (2) Honbo discloses a bead structure for a heavy-duty tire, where having a chafer with a high hardness contributes to preventing the rim from rubbing the bead portion in a contact area with the rim, see [0002]; and (3) Yoshikawa discloses a bead structure suitable for a heavy-duty tire, having a chafer 21 with a hardness of 70 – 90, see [0036].
 Thus, having an equal or harder composition for the chafer of modified Ohara would predictably provide the tire with a means for preventing the rim from rubbing the bead portion by having a hard rubber chafer portion between the bead portion and rim.
As to: a pair of chafers, each of the chafers is disposed axially outward of a corresponding one of the beads, and a hardness of each of the chafers is equal to or higher than the hardness of the carcass topping rubber, see discussion above and the tires depicted throughout the figures are cross-sectional views of on-half of a tire. Therefore, it is obvious that a completely illustrated tire would depict pair of tire components.
As to: a difference between the hardness of each of the chafers and the hardness of the carcass topping rubber is not less than 1 and not greater than 10; and the hardness of each of the chafers is not lower than 60 and not higher than 85. Modified Ohara discloses a carcass topping rubber hardness of 68 – 90, (see Yamazaki [0013]) and a chafer hardness of 70 – 90, (overlaps the claimed 60 – 85, see Yoshikawa [0036]); and having a chafer with a high hardness contributes to preventing the rim from rubbing the bead portion in a contact area with the rim (see Honbo [0002]). Thus, it is readily seen for that providing a chafer with a higher hardness than the carcass topping rubber hardness. This including restricting a difference between the two in the claimed manner would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as the general conditions of the claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation, see MPEP 2144.05 II. A. Moreover, regarding the claimed ranges, it has been held that when the prior art discloses a claimed range with sufficient specificity, the prior art anticipates the claimed range, see MPEP 2131.03.
Regarding claims 14-15, modified Ohara further discloses the apex includes an inner apex 8a and an outer apex 8b, each of the chafers is softer than the inner apex, and each of the chafers is harder than the outer apex,; and a hardness of the inner apex is 80 – 95 – (corresponds to is not lower than 80 and not higher than 95), and a hardness of the outer apex is 50 – 65 – (corresponds to is not lower than 50 and not higher than 65), (see Yamazaki [0038], [0042], Fig. 1)
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ohara et al. (US 2001/0050129 A1), in view of Kibayashi et al. (JP 2017-218065 A), in view of Yamazaki (US 2011/0056607 A1 – of record, family member of US 8,448,683), in view of Ueyoko (US 6,079,467 – of record), in view of Honbo (JP 2001-206027 A – of record), as applied to claim 10 above, and further in view of Nakamura (JP 2004-142478 – of record).
Regarding claim 13, modified Ohara does not explicitly disclose the hardness of the cover topping rubber is lower than the hardness of the carcass topping rubber. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the thickness of the cover ply be not smaller than 0.7 mm and not larger than 1.4 mm, since (1) modified Ohara discloses the carcass cord topping rubber has a hardness of 68 to 90 degrees and the cover cord topping rubber has a hardness of 70 to 90 degrees, (see Yamazaki abstract) and (2) Nakamura discloses a tire suitable suppressing fretting due to contact between a corner of a bead core and a ply; the tire being configured to have each bead core be wrapped by an organic fiber cord layer having a thickness of 0.8 to 1.5 mm and a hardness of 50 to 70, see page 11 – paragraphs 1-2 and page 12 – paragraph 2. Therefore, one of ordinary skill in appreciating Nakamura’s disclosure of having the claimed thickness and hardness rating of the coating rubber of the organic fiber cord; would experimentally derive and consider having a hardness of the cover topping rubber be lower than the hardness of the carcass topping rubber. Notably, doing so offer a reasonable expectation of success in providing the tire with a means for suppressing fretting due to contact between a corner of a bead core and a carcass ply. Moreover, regarding the claimed ranges, it has been held that when the prior art discloses a claimed range with sufficient specificity, the prior art anticipates the claimed range, see MPEP 2131.03.
Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ohara et al. (US 2001/0050129 A1), in view of Kibayashi et al. (JP 2017-218065 A), in view of Yamazaki (US 2011/0056607 A1 – of record, family member of US 8,448,683), in view of Ueyoko (US 6,079,467 – of record), as applied to claim 1 above, and further in view of at least one of Ferlin et al. (US 2008/0190539 A1), or Johnson et al. (US 2012/0211138 A1).
Regarding claims 16-18, modified Ohara discloses it is possible to cover the bead core partially, see [0051], but does not explicitly provide details thereof prompting one to look to the prior art form exemplary configurations.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the cover ply in the claimed manner; since (1) Ferlin discloses reinforcement structures for tire for heavy loads to include an additional reinforcement 5 – (construed as a bead cover). The reinforcement 5 is configured to enclose only a part of the bead core, has a u-shape and is disposed such that at least a portion of a top side of the bead core remains uncovered by the reinforcement, see FIG. 5. Ferlin further discloses this is advantageous for providing a mechanical linkage and stiffness transition between the metal and rubber bead materials, see [0056]. And (2) Johnson discloses reinforcement structures for tire for heavy loads to include a coating profiled element 75 – (construed as a bead cover). The profiled element 75 is configured to enclose only a part of the bead core, has a u-shape and is disposed such that at least a portion of a top side of the bead core remains uncovered by the profiled element, see FIG. 8. Johnson further discloses this arrangement ensures better mechanical integrity of the carcass reinforcement in each bead and prevents the reinforcing elements of this reinforcement from coming into contact with the circumferential reinforcement while the tire is in use, see [0071].
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 and 9-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRICK S WILLIAMS whose telephone number is (571) 272-9776.  The examiner can normally be reached on Monday - Thursday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.


/CEDRICK S WILLIAMS/Primary Examiner, Art Unit 1749